DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the reasons, inter alia, listed below:
a.	The drawings do not comply with 37 CFR 1.84.  E.g., 37 CFR 1.84(p)(4) states:
The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.  (Emphases added)
  
Here, e.g., the same reference character “311” is used to designate different parts such as the through hole 311 as shown, e.g., in FIGS. 2, 11 and 13 (see Pub. No. US 20210206356 (hereinafter “Pub.’356”) of this application at ¶ 54) and the front wall 311 as shown in, e.g., FIGS. 20-21 (Pub.’356 ¶ 67).  Another example, the same reference character “316” is used to designate different parts such as the top surface 316 as shown in, e.g., FIG. 13 (Pub.’356 ¶ 54) and the aperture 316 as shown in, e.g., FIG. 21 (Pub.’356 ¶ 67); and/or
b.	Each part of the claimed invention such as the cleft in claim 1 (Pub.’356 ¶¶ 3-4) and the bottom end in claim 14 (Pub.’356 ¶ 67) should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “an slot extending upward from a bottom end of the front wall” in claim 14.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Applicant is respectfully suggested to change the term “an slot” to “an opening” in order to properly refer to the opening 313 shown in FIG. 21 and described in Pub.’356 ¶ 67.  Correction is required.
2.	The disclosure is objected to because of the informalities, e.g., listed below:
a.	The specification uses the same reference character to designate different parts.  See the objection to the drawings above; and/or
b.	Each part of the claimed invention such as the cleft in claim 1 and the bottom end in claim 14 should have been designated by a reference character (MPEP §§ 608.01(o) and (g)).  
Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claims
	Claims 14-20 are objected to because of the informalities such as typographical or grammatical error.  For example, the term “an slot” in line 4 of claim 14 should have been changed to “a slot.”  Appropriate correction is required.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willemsen et al. (US 20160054752).
Willemsen teaches an automotive striker assembly, comprising: 
a striker bracket (164, FIG. 4, ¶ 23 et seq., see Appendix hereinafter “Ap.”) having a front wall (Ap.) and two parallel side walls (Ap.) extending from opposing ends of the front wall (Ap.) in a substantially perpendicular orientation relative to the front wall (Ap.), the front wall (Ap.) defining a slot (Ap.) extending upward from a bottom end of the front wall (Ap.), the slot (Ap.) sized to receive a brake pedal arm (102, 104) therein, at least one of the two parallel side walls (Ap.) defining an aperture (at 172, FIG. 2, ¶ 25 et seq.) that is disposed proximate to a lower end of the striker bracket (164); and 
a shear pin (122) disposed within the aperture (172) and configured to couple the striker bracket (164) to a brake pedal housing (164).
As noted, claim 1 does not preclude the striker bracket to be integrally one-piece formed with the bracket pedal housing.  In addition, the term “couple” generically describes a connection, and does not require a mechanical or physical coupling.  See Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175 F.3d 985, 992 [50 USPQ2d 1607] (Fed. Cir. 1999) and General Electric Co. v. ITC, 101 USPQ2d 1790 (Fed. Cir. 2012).  Thus, Willemsen’s bracket (164) shown in Willemsen’s FIG. 4 “reads on” the striker bracket and the brake pedal housing as claimed.  It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” 
by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).   
In summary, claim 14 is anticipated by Willemsen because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Willemsen. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114. 
Indication of Allowable Subject Matter
1.	Claims 1-13 are allowed.
2.	Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
a.	Representative claim 1 is allowed because of the following limitations:
a housing (201) having a first side wall (202) and a second side wall, (202) which opposes and is spaced apart from the first side wall (202) by a cleft;
a first side plate (210, FIG. 21, Pub.’356 ¶ 65) coupled to the first side wall (202) 
a second side plate (210) coupled to the second side wall (202), each of the first side plate (210) and the second side plate (210) having a slotted opening (211) …..
a striker assembly comprising a striker bracket (310, FIGS. 1-2, ¶ 67) and a shear pin (320) coupling the striker bracket (310) to at least one of the side walls (202), wherein the shear pin (320) is configured to shear in response to a threshold force allowing the pivot member (150) to move within each slotted opening (211) to move the pivot axis (150) relative to the housing (201).  (Reference characters, figures, Pub.’356 paragraphs, bold and emphases added)
 
	b.	Claims 15-20 are objected to because of the limitations such as an upper pair of slots (315, FIG. 21), a lower pair of slots (314, FIG. 21), etc.
In the instant case, the written description makes clear that the term “configured to” in the claims has a narrow meaning “made to” or “designed to” as seen in Pub.’356 ¶ 67 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  More importantly, a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (MPEP § 2173.05(g)).   
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1-13 and 15-20.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Harrison et al. (US 10,173,650) teaches, inter alia, a housing (16, FIGS. 2-4) having a front wall and two parallel side walls, a pivot tube (18), a pivot member (39), a slotted opening (60, FIG. 4, col. 7, l. 26 et seq.), and a shear pin (41/43).  However, Harrison does not teach the limitations such as first and second side plates and a striker bracket.  Ibid. claims 1-20; 
b.	Burguera (US 20130125698) teaches, inter alia, a housing (10, FIG. 2) having a
front wall and two parallel side walls (FIG. 2), a pivot member (2), and a slotted opening (11, FIG.
2). However, Burguera does not teach, e.g., a shear pin, a pivot tube, and first and second side
plates.  Ibid. claims 1-38; 
c.	Sukonthapanich (US 20140260766) teaches, inter alia, a housing (20, FIG. 2, ¶ 25) having a front wall and two parallel side walls, a pivot tube (44), a pivot member (18), and a shear pin (66, FIG. 2, ¶ 34). However, Sukonthapanich does not teach, e.g., first and second side plates having a slotted opening.  Ibid. claims 1-26; and
d.	Olajos et al. (WO 2013136166 A1) teaches, inter alia, a housing (16, FIGS. 1-2) having a front wall (16, FIG. 1) and two parallel side walls (16, FIG. 1), a pivot member (18), and a shear pin (42A, 42B, FIG. 2). However, Olajos does not teach, e.g., first and second side plates having a slotted opening.  Ibid. abstract.
Correspondence  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/            Primary Examiner, Art Unit 3656